         Case 1:19-cv-08101-MKV Document 38 Filed 08/16/21 Page 1 of 1


                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC #:
 VLADIMIR M. GOROKHOVSKY and IGOR                                  DATE FILED: 8/16/2021
 KAIUROV,

                                Plaintiffs,                          1:19-cv-08101-MKV
                        -against-                                           ORDER
 ELEANORA STEFANTSOVA,

                                Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter filed by Plaintiff Gorokhovsky [ECF No. 37] informing

the Court that he wishes to reschedule the hearing on his Motion for Default Judgment. This letter

raises questions with respect to personal jurisdiction that previously had not been raised.

Specifically, the letter states that Defendant has residential addresses in both the United States and

the Russian Federation. [ECF No. 37 ¶ 9]. This Court cannot entertain this case if it lacks general

or specific jurisdiction over the Defendant. Additionally, Plaintiff expresses that he wishes to file

new evidence that was not submitted with his original Motion for Default Judgment.

         Accordingly, IT IS HEREBY ORDERED that the Motion for Default Judgment at ECF

No. 31 is denied without prejudice. The Plaintiffs are directed to file supplemental information

with respect to personal jurisdiction over the Defendant if they chose to refile. The conference

scheduled for September 8, 2021 is hereby adjourned.



SO ORDERED.
                                                       _________________________________
Date: August 16, 2021                                  MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
